Citation Nr: 0532518	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-07 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for major depression as secondary to the service-connected 
disability of tinnitus.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from January 1982 to May 1989 
and from November 1990 to February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The RO granted entitlement to service 
connection for major depression as secondary to the service-
connected disability of tinnitus and assigned a 50 percent 
disability evaluation effective October 2002.  The RO also 
confirmed and continued a 10 percent evaluation for tinnitus.  

In addition, in a July 2003 rating determination the RO 
denied entitlement to a total disability rating for 
compensation purposes based on individual unemployability.  
After receipt of the veteran's notice of disagreement, a 
statement of the case was issued on October 29, 2003.  His 
attempted appeal on this issue was not received until January 
2005 and thus was not timely filed.  See 38 C.F.R. § 20.302 
(2005).  As his appeal was not timely perfected, this issue 
is not before the Board.  The Form 9 received in January 2005 
is considered as a new claim for TDIU.  The new 
unadjudicated, unappealed claim for TDIU is referred to the 
RO for appropriate action.  

In March 2005 the veteran withdrew in writing his request for 
a hearing before a member of the Board.  Regulations provide 
that a veteran may withdraw a hearing request at any time 
before the date of the hearing.  See 38 C.F.R. § 20.704(e) 
(2005).

The issue of entitlement to an initial rating in excess of 50 
percent for depression as secondary to service-connected 
tinnitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The veteran will be 
notified when further action is required on his part.  


FINDINGS OF FACT

In a written statement received in March 2005, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal on the issue of entitlement to a rating 
in excess of 10 percent for service-connected tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant on the issue of entitlement to a rating in excess 
of 10 percent for tinnitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202 
(2005).  A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2005).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2005).  The appellant has withdrawn his appeal as to the 
issue of entitlement to a rating in excess of 10 percent for 
tinnitus and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issue of entitlement to a rating in excess of 10 percent 
for tinnitus, and it is hereby dismissed.


ORDER

The appeal on the issue of entitlement to a rating in excess 
of 10 percent for tinnitus is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2005).  

Our review finds that a VA clinical note in October 2002 
shows that the veteran presented for evaluation of depression 
by self referral while residing in a VA domiciliary and 
sponsored by Compensated Work Therapy.  He reported having 
depression for years although not previously reported.  He 
associated this with frustration over tinnitus symptoms and 
inability to work in noisy environments.  The pertinent 
diagnosis was depression secondary to tinnitus, provisional, 
by a clinical psychologist.  In November 2002, the veteran 
reported depression since stopping using drugs.  His symptoms 
were recorded and also that he struggled with tinnitus.  The 
pertinent assessment was major depression.  

A VA rating board physician provided an opinion in November 
2002 that the medical record indicated that the service-
connected tinnitus had caused in significant part the 
veteran's depression at that time and referred to the October 
2002 VA treatment note.  

Based on the above medical evidence, the RO granted 
entitlement to service connection for major depression as 
secondary to the service-connected disability of tinnitus and 
assigned a 50 percent evaluation effective from October 8, 
2002, in a December 2002 rating decision.  

Although service connection was granted in December 2002, the 
file contains the report of a VA Compensation and Pension 
(C&P) examination in May 2003 by a Board certified 
psychiatrist, noting that the veteran was referred for 
evaluation regarding establishing service connection for 
problems with depression.  The veteran related that in 
service he worked with printers and the constant noise of the 
printers eventually caused him to develop tinnitus.  During 
that time the veteran also began to develop problems with 
depression, which he attributed growing from the constant 
experiences with the tinnitus.  His depression became more 
progressive and he sank into a downward spiral during which 
time he entered into polysubstance abuse.  Clinical findings 
were recorded.  He was diagnosed with major depression, 
recurrent, nonpsychotic; and history of polysubstance abuse 
disorder, currently in remission.  The examiner assessed that 
the veteran had a prolonged history of problems with severe 
recurrent depression which appeared to be associated with a 
history of severe polysubstance abuse.  

While the veteran was staying at a VA domiciliary, he was 
evaluated by a clinical psychologist in November 2004.  The 
VA psychologist noted that the veteran carried a diagnosis of 
major depression; however, his clinical presentation was of 
hypomania.  It is not clear from the record what the change 
of diagnosis represents.  Therefore, a new examination is 
required to clarify the nature and severity of the service-
connected major depression disorder.  

In March 2005, the veteran also stated that he continued to 
receive treatment at the Mountain Home VA Medical Center. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Secure VA outpatient treatment records for 
treatment of depression from November 2004 to 
the present.  

2.  Schedule the veteran for examination by an 
appropriate specialist to obtain information 
regarding the nature and severity of the 
service-connected major depression.  The 
examiner should address whether the new 
diagnosis of hypomania identified on 
examination in November 2004 represents 
progression of the prior diagnosis, correction 
of an error in the prior diagnosis, or 
development of a new and separate condition.  

The examiner should integrate the previous 
psychiatric findings and diagnoses with the 
current findings to obtain a true picture of 
the nature of the veteran's psychiatric 
status.  If there are different psychiatric 
disorders other than major depression, the 
reviewer should reconcile the diagnoses and 
should specify which symptoms are associated 
with each of the disorder(s).  

If symptoms of current major depression are 
associated with a cause other than or in 
addition to the veteran's service-connected 
tinnitus, if possible, the examiner should 
specify which symptoms of major depression are 
associated with tinnitus. 

The claims file, including this Remand, must 
be made available to and reviewed by the 
examiner in conjunction with the examination. 

3.  After the above has been accomplished, and 
after undertaking any other development deemed 
essential, readjudicate the appellant's claim 
with consideration of any additional evidence 
added to the record subsequent to the November 
2004 supplemental statement of the case.  

If the benefits sought on appeal remain 
denied, the appellant and his representative 
should be provided a supplemental statement of 
the case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period 
of time should be allowed for response. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.   The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


